Opinion issued February 24, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00105-CV
                               NO. 01-15-00106-CV
                             ———————————
                  IN RE JOSEPH BARNARD HINES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Joseph Barnard Hines, seeks a writ of mandamus compelling the

trial court to rule on a motion relator filed in two trial court cases, cause numbers

98-00746J and 98-00755J. *

      We deny the petition for writ of mandamus.

*
      The underlying cases are In the Matter of Joseph Barnard Hines, cause numbers
      98-00746J and 98-00755J, from the 313th District Court of Harris County, Texas,
      the Honorable Devlin Glenn presiding.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2